Citation Nr: 1533325	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a partial abdominal hysterectomy.

2.  Entitlement to service connection for hypertension, to include as secondary to migraines and/or an acquired psychiatric disorder, and/or as due to exposure to Gulf War environmental hazards. 

3.  Entitlement to service connection for migraines, to include as secondary to hypertension, and/or as due to exposure to Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to August 1990, April 1992 to June 1992, May 1994 to September 1994, May 1996 to June 1996, August 1997 to September 1997, February 1998 to March 1998, September 2001 to October 2001, January 2003 to February 2003, April 2004 to June 2004, and December 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before a Decision Review Officer (DRO) hearing in December 2008.  A copy of the transcript is of record.  

This case was most recently before the Board in February 2014 when a service connection claim for a respiratory disability was granted.  Service connection claims for a hysterectomy, hypertension, migraines, a gastrointestinal disability, and sleep apnea were remanded for further development. 

While the claims were on Remand, in August 2014, the Veteran's service connection claims for a gastrointestinal disability and sleep apnea were granted.  Because she has not appealed the ratings or effective dates assigned to these disabilities, no claims regarding these disorders are in appellate status at this time. 

With respect to her service connection claims for residuals of a partial abdominal hysterectomy, hypertension and migraines, additional development was completed.  A September 2014 supplemental statement of the case was issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to service connection for hypertension and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The more probative, competent, and credible evidence of record does not show that the Veteran's hysterectomy was performed during her active military service, was the result of a disease or injury that was incurred during active duty for training, or was the result of an injury incurred during inactive duty for training.


CONCLUSION OF LAW

Residuals of a partial abdominal hysterectomy were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran is seeking entitlement to service connection for residuals of a partial abdominal hysterectomy.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 38 U.S.C.A. § 101(22)(a), (c).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As to medical evidence of a current disability, the Veteran's May 2014 VA examination report reflects that the Veteran underwent a partial abdominal hysterectomy around 2003. 

The Veteran testified at her December 2008 DRO hearing that she had started getting lower abdominal pain and had difficulty urinating while oversees, but was not treated as she was returning back to the United States the next day.  She acknowledged that it was not annotated in her records.  See DRO Hearing Transcript (T.) at 15.  

Once back home the Veteran testified that she visited her gynecologist who recommended a hysterectomy which she ultimately underwent around 2003.  The Veteran testified that she was once again activated and deployed to Turkey about 2 to three months later.  See DRO (T.) at 8.  Personnel records reflect active duty service between September 2001 and October 2001, between January 2003 to February 2003, and again between December 2004 and March 2005.  

Thus, by her own statements she did not undergo a hysterectomy while on active duty, providing evidence against her own claim. 

The Board also finds compelling the service and reserve component treatment records which are negative for complaints of and/or treatment for a hysterectomy while on active duty and ACDUTRA.  A private treatment record dated in November 2002 (dated between two periods of active service), reflects that the Veteran had undergone a hysterectomy without removal of her ovaries. 

The Veteran underwent a May 2014 VA examination.  The Veteran was diagnosed with a partial abdominal hysterectomy, 2003.  The Veteran reported that she had irregular menstrual periods since puberty and was diagnosed with uterine fibroids while she was working in the National Guard.  In a June 2014 VA medical opinion the VA examiner noted that as per the Veteran's history she had symptoms of irregular menstrual cycles since puberty and had worsening of the symptoms since the 1990's, was diagnosed with uterine fibroids, had a hysterectomy in 2003, while working in the National Guard.  

The VA examiner opined that the Veteran's hysterectomy is at least as likely as not related to the treatments while working in the National Guard and less likely related to military service as per the active duty dates that were provided. 

It is important for the Veteran to understand that this opinion provides evidence against the claim, clearly indicating that this problem was not related to military service, but happened when the Veteran was working in the National Guard, not a time frame that provides a basis to grant this claim as this was not an "injury" that happened during training. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her hysterectomy.  There is a great deal of evidence against this claim, some coming from the Veteran's own prior statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of her hysterectomy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's contentions are outweighed by the June 2014 VA opinion.  

Based on this evidence, the Board finds that entitlement to service connection for residuals of a partial abdominal hysterectomy, based on in-service and ACDUTRA incurrence must be denied.  38 U.S.C.A. § 101(24), 106, 1131; 38 C.F.R. § 3.303(a). 

As for service connection for this disability as an injury incurred while performing INACDUTRA under 38 U.S.C.A. §§ 101(24), 106, 1131, the Board notes that her claimed fibroids that caused her hysterectomy is a disease and not an injury.  Therefore, service connection under 38 U.S.C.A. §§ 101(24), 106, 1131, must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for residuals of a partial abdominal hysterectomy.  See 38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of a partial hysterectomy is not warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in January 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  Dingess notice was additionally provided.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for her claim in April 2007 and May 2014, with a VA opinion in June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim for residuals of a hysterectomy has been met.  38 C.F.R. § 3.159(c)(4).  The efforts to address this issue, overall, have been highly significant.  The evidence overall, both factual (in some cases the Veteran's own prior statements) and medical provides significant evidence against this claim.  Further examination will not provide a basis to grant this claim.  

Discussion of the Veteran's December 2008 Decision Review Officer (DRO) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2014.  All the remand actions, with respect to this particular issue, were accomplished, and the Board finds that there has been substantial compliance with the February 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for residuals of a partial hysterectomy is denied.


REMAND

Very unfortunately, the Board finds that further development is necessary regarding the Veteran's claims for entitlement to service connection for hypertension and migraines.  

In this regard, the Board apologies for the delay in the adjudication of this case. 

The Veteran's service connection claims for hypertension and migraines were remanded in February 2014 for VA examinations and opinions.  Specifically, the Board requested that the examiner address whether the Veteran's claimed disabilities clearly and unmistakably preexisted service and if so, did they clearly and unmistakably not undergo an increase in severity beyond its natural progression.  Moreover, the VA examiner was asked to provide secondary service connection opinions and also opinions regarding any potential relationship of the disabilities to Gulf War environmental hazards.  A May 2014 VA examination and June 2014 VA opinions were obtained.  

The VA examiner did not provide the requested opinions. 

Because the May/June 2014 VA examiner did not follow the remand instructions in their entirety, the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the May 2014 VA examination (or a suitable substitute if this individual is unavailable) for addendum opinions.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following:

a)  Whether clear and unmistakable evidence demonstrates that the Veteran entered service (note there are multiple periods of active service) with hypertension.  

b)  Whether clear and unmistakable evidence demonstrates that the Veteran's  hypertension disability was not aggravated by service. 

c) Whether clear and unmistakable evidence demonstrates that the Veteran entered service (note there are multiple periods of active service) with migraines.  

d)  Whether clear and unmistakable evidence demonstrates that the Veteran's migraines were not aggravated by service. 

e)  If the examiner instead determines that the hypertension and/or migraines did not preexist service, the examiner should opine whether:

1. It is as least likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service or is otherwise medically related to in-service injury or disease, to include exposure to Gulf War environmental hazards.

2. It is as least likely as not (a 50 percent probability or greater) that the Veteran's migraines had their onset in service or is otherwise medically related to in-service injury or disease, to include exposure to Gulf War environmental hazards.

      f) Secondary Service Opinions

1. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by her service-connected acquired psychiatric disability.   

2. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by her service-connected acquired psychiatric disability.   

3. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by her migraines.   

4. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by her migraines.

5. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's migraines are caused by hypertension.  

6. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's migraines are aggravated by her hypertension.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  This is a complex case.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any of the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


